ORDER

PER CURIAM.
AND NOW, this 24th day of September, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as framed by Petitioners, are:
a. Does a private cause of action for breach of an implied contract arise out of a violation of the Medical Records Act?
b. Does the Medical Records Act require that copying of any records other than those stored on microfilm be billed at the rate specified for copying records stored on paper?
*497c. Do common issues of fact and law predominate among members of the class certified by the trial court?